Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/15/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure include the term “bot” need to stated as “BOT” and terms “14channel” should be 14 channels”.  Applicant is requested to review entire disclosure and suggested to make appropriate correction as required and as necessary.




Claim Objections
Claims 1-2, 6, 13, 16 and 20 are objected to because of the following informalities:  
Claims 1-2, 6, 13, 16 and 20, includes terms “bot” and/or “chatbot” need be amended as “BOT’ and “CHATBOT” respectively and any other terms not stated here need to be amended .

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea software guided robot (bot) mechanism for performing automatic repetitive tasks, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent apparatus claim 1 and the corresponding independent system claims 6 and 13 recite, in part, software guided robot (bot) mechanism for performing automatic repetitive tasks, comprising: one or more channels having an input for users or building stakeholders; a cloud platform connected to the one or more channels; a bot framework connected to the cloud platform; a web services module connected to the bot framework; and one or more drivers connected to the web services module; and wherein the one or more channels, the bot framework, the web services module and the drivers are electronic devices that effect their respective functions with a level of software managed and manipulated by hardware of the electronic devices according to their respective algorithms and as stated in .
This system describe the concept of optimizing controls for building energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The process of claim 1 and the corresponding system of claims 6 and 13 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-5, 7-12 and 14-20 refine the objective function of claim 1 and claim 11 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 1-20 against any of the cited prior arts of the record due to the rejection of claims 1-20 and/or objections to specification as stated above.



Salameh et al. (US 11113608) is related to Hybrid BOT Framework for enterprises.

Majumdar (US 20180183860 A1) is related to method and program product for Robot communcations.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificHeck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119